Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 09, 2015

The Court of Appeals hereby passes the following order:

A15A1020. DEMETRIUS DION NELSON v. KAREN E. BEYERS, JUDGE, et
    al.

      The trial court denied Demetrius Dion Nelson’s petition for mandamus relief,
and Nelson appealed to this Court. The Supreme Court, however, has exclusive
appellate jurisdiction over all cases involving extraordinary remedies, including
mandamus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen,
280 Ga. 264 (626 SE2d 83) (2006).               Accordingly, this case is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            04/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.